137 U.S. 577 (1891)
SMITH
v.
GALE.
No. 580.
Supreme Court of United States.
Submitted December 22, 1890.
Decided January 5, 1891.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF DAKOTA.
Mr. A.G. Safford and Mr. Park Davis (with whom was Mr. Melvin Grigsby) for the motion.
Mr. Enoch Totten opposing.
*578 MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
In computing the two years after the entry of a final judgment, decree or order, sought to be reviewed in this court, within which the writ of error must be brought or the appeal taken, the day of the entry of such judgment, decree or order should be excluded. Credit Co. v. Arkansas Central Railway Co., 128 U.S. 258.
The motion to dismiss the appeal in this cause is therefore
Denied.